Title: From Thomas Jefferson to James Wood, 13 February 1781
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Febry. 13th. 1781

I have laid before the Council the several Certificates you were pleased to inclose to me. They are very clear that an enlistment to serve untill the prisoners should be removed from Albermarle can by no fair construction be deemed at an end by any occasional crossing of the line with an intention to return. A man is not said to be removed from his residence by taking a journey from it. You will find endorsed on two Certificates an Opinion of the Board in favour of the parties. We cannot enlist men for 12 months but shall be glad to reinlist these for the War as I have no doubt but the Germans will be removed. Mr. Browne about a fortnight ago received money to purchase 3 months animal food for the Germans. Meal he is authorized by the provision law to procure.

T.J.

